DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s communication filed on 10/26/2021. Claims 1- 21 have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks pages 12 -14 filed on 10/26/2021with respect to the rejections of claims 1,6,11,15,19,20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heninwolf.

With regards to Claim objections, Applicant amendments overcome the objections. Therefore, the objections are withdrawn. 

With regards to 101 rejection, Applicant amendment overcomes the rejection. Therefore, the rejection is withdrawn. 

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 



Claims 1-2, 6-7, 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,2,12 of Patent No. US 10,721,090 in view of Tewari.
Claims 3,5,8,10,21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,2,12 of Patent No. US 10, 721,090 in view of Tewari further in view of Cheong.
 Claims 4, 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No. US 10, 721,090 in view of Tewari further in view of Wei.
Claims 11, 13-15, 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-8 of Patent No. US 10, 721,090 

Claims 12, 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6 of Patent No. US 10, 721,090 in view of Wei

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
 
Claims of Instant application
Claims of Patent No. US 10, 721,090 
Claims 1,6
 A method /apparatus of receiving an event notification message of a home device by a mobile terminal in a home network system, the method comprising:
the apparatus comprising: a communication circuit; and a at least one processor  configured to:
 transmitting, to a push server, information indicating an event that a notification is requested by the mobile terminal among a plurality of events in the home device ;
 receiving a push message from the push server based on generation of the event on the home device; 
executing an application of the mobile terminal based on the receiving the push message; and 
receiving information related the event directly from the home device when an application of the mobile terminal is executed, wherein the application is used for receiving information related the event including an event notification message.

Claim 1
A method of receiving an event notification message of a home device by a mobile terminal in a home network system, the method comprising: 
receiving, by the mobile terminal, a push message including resource information of the home device from a push server, the resource information indicating on which home device an event is generated, while an application for controlling the home device is not executed on the mobile terminal; in response to receiving the push message, executing, by the mobile terminal, the application for controlling the home device; and 

receiving, by the mobile terminal, the event notification message directly transmitted from the home device using the application for controlling the home device, the event notification message indicating status information of the home device not included in the push message in response to receiving the push message for an actual occurrence of the event and execution of the application for controlling the home device.

Claims 2,7 
wherein the push message includes resource information on the home device in which the event is generated, and wherein the resource information is obtained by the push server, when the application of the mobile terminal is not executed.
Claim 1
receiving, by the mobile terminal, a push message including resource information of the home device from a push server, the resource information indicating on which home device an event is generated, while an application for controlling the home device is not executed on the mobile terminal;
Claims 3,8
3. The method of claim 1, further comprising displaying an icon that is  controlled based on the information related the event from the home device, when the application of the mobile terminal is executed.
Claim 2
The method of claim 1, further comprising displaying an icon which is controlled based on the resource information of the home device, in which the event is generated.
Claims 4,9
wherein the event notification message is received from the home device having identified the execution of the application of the mobile terminal.
Claim 1
receiving, by the mobile terminal, the event notification message directly transmitted from the home device using the application for controlling the home device
Claims 5,10
wherein the push message includes at least part of information included in the event notification message, and wherein the event notification message includes both the at least part of information included in the push message and other information which is not included in the push message.
Claim 1
the event notification message indicating status information of the home device not included in the push message 

Claim 11,15
A method/apparatus transmitting an event notification message of a home device by the home device in a home network system, the method comprising:
the apparatus comprising: a communication module; and a controller configured to
 detecting an event; transmitting an event message including resource information of a generated event, to a push server, when an application of a mobile terminal is not executed; checking whether the application of the mobile terminal is executed, when the resource information of the generated event is provided to the mobile terminal by the push server such that the mobile terminal automatically executes the application; and 
transmitting information related the generated event directly  to the mobile terminal when an application of the mobile terminal is executed, wherein the application of the mobile terminal is used for receiving the information related to  the event including an event notification message.
Claim 6
A method of transmitting an event notification message of a home device by the home device in a home network system, the method comprising: 
detecting, by the home device, an event;
 in response to detecting the event, transmitting, to a mobile terminal, a request for identifying whether an application for controlling the home device is executed on the mobile terminal or not; in response to receiving, from the mobile terminal, a first response indicating that the application for controlling the home device is not executed on the mobile terminal, transmitting, by the home device, an event message indicating that the event is generated on the home device to a push server; receiving, from the mobile terminal, a second response indicating that the application for controlling the home device is executed on the mobile terminal, wherein the application is executed on the mobile terminal after the mobile terminal receives a push message from the push server, and the push message comprises resource information indicating on which home device the event is generated; and in response to receiving the second response from the mobile terminal caused by an actual occurrence of the event, 
transmitting, by the home device, the event notification message directly indicating status information of the home device not included in the push message to the mobile terminal.
Claim 12,16
wherein the event notification message is transmitted to the mobile terminal by the home device having identified execution of an application of the mobile terminal.
Claim 6
transmitting, by the home device, the event notification message directly indicating status information of the home device not included in the push message to the mobile terminal.


Claims 13,17
wherein the resource information on the home device, in which the event is generated, includes a uniform resource identifier (URI) of the home device.


Claim 7
7. The method of claim 6, wherein the resource information of the home device, in which the event is generated, comprises a uniform resource identifier (URI) of the home device.
Claim 14,18
wherein the resource information on the home device, in which the event is generated, includes an identifier indicating a type of the event of the home device.
Claim 8
. The method of claim 6, wherein the resource information of the home device, in which the event is generated, comprises an identifier indicating a type of the event of the home device.
Claims 19,20
 A method /apparatus of transmitting an event notification message by a push server in a home network system, the  apparatus comprising: a receiver; a transmitter; and a controller, wherein the controller is configured to comprising:
 receiving, from a mobile terminal, an event that a notification is requested among events in a home device; receiving an event message including resource information of the event on the home device, from the home device; converting the event message into a push message including the resource information of the event; and transmitting the push message to the mobile terminal to cause the mobile terminal to execute an application, wherein the application of the mobile terminal is used for information related the event including an event notification message.wherein, upon the mobile terminal receiving the push message, cease transmitting information regarding the event between the home device and the mobile terminal.

    12. A method of transmitting a notification message in a home network system, the method comprising: receiving, by a push server, an event message indicating that an event is generated on a home device from the home device; converting, by the push server, the event message into a push message, wherein the push message includes resource information indicating on which home device the event is generated; transmitting, by the push server, the push message to a mobile terminal; executing, by the mobile terminal, an application for controlling the home device in response to receiving the push message from the push server; and receiving, by the mobile terminal, an event notification message directly transmitted from the home device using the application for controlling the home device, the event notification message indicating status information of the home device not included in the push message in response to receiving, by the mobile terminal, the push message for an actual occurrence of the event and execution of the application for controlling the home device. 

Claim 21 
wherein the resource information is obtained by the apparatus, when the application of the mobile terminal is not executed, and wherein the push message includes at least part of information included in the event notification message, and wherein the event notification message includes both the at least part of information included in the push message and other information which is not included in the push message.
Claim 12 
wherein the push message includes resource information indicating on which home device the event is generated; transmitting, by the push server, the push message to a mobile terminal; executing, by the mobile terminal, an application for controlling the home device in response to receiving the push message from the push server; and receiving, by the mobile terminal, an event notification message directly transmitted from the home device using the application for controlling the home device,

With regards to claim 1, 6:
Patent No. US 10,721,090 does not explicitly teach the apparatus comprising: a communication circuit; and at least one processor configured to:  transmitting, to a push server, information indicating an event that a notification is requested by the mobile terminal among a plurality of events in the home device; However, Tewari teaches the apparatus comprising: a communication circuit; and at least one processor configured to:  transmitting, to a push server, information indicating an event that a notification is requested by the mobile terminal among a plurality of events in the home device (¶ 0032); Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. US 10,721,090 to include the teachings of Tewari. The motivation for doing so is to allow the system to register the device to the push server in order receive notification events from other server (¶ 0032 - Tewari).
With regards to claims 3, 8:
Patent No. US 10,721,090 does not explicitly teach displaying an icon which can be controlled based on the information related the event from the home device, when the application of the mobile terminal is executed.  However, Cheong further teaches displaying an icon which can be controlled based on the information related the event from the home device, when the application of the mobile terminal is executed (¶ 0094; ¶ 0095; Fig.6). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. US 10,721,090 to include the teachings of Cheong. The motivation for doing so is to allow the system to control the home device from the application executed on the mobile device. (¶ 0094-0095 – Cheong). 
With regards to claims 4, 9:
Patent No. US 10,721,090 does not explicitly teach the home device having identified the execution of the application of the mobile terminal. However, Wei teaches an event notification message is received from the home device having identified the execution of the application of the mobile terminal (Fig.3 – ¶ 0076 - 0077). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. US 10,721,090 to include the teachings of Wei. The motivation for doing so is to allow the system to determine whether application is active or not in order to determine whether to send the message to the terminal.
With regards to claim 5, 10:
Patent No. US 10,721,090 does not explicitly teach wherein the push message includes at least part of information included in the event notification message, and wherein the event notification message includes the at least part of information included in the push message. However, Cheong teaches  wherein the push message includes at least part of information included in the event notification message, and wherein the event notification message includes both the at least part of information included in the push message and other information which is not included in the push message (¶  0094;¶  0043;¶  0081;¶  095). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. US 10,721,090 to include the teachings of Cheong.  The motivation for doing so is to allow the system to provide the user with information necessary for the notification. 

With regards to claims 12, 16
Patent No. US 10,721,090 does not explicitly teach the home device having identified the execution of the application of the mobile terminal. However, Wei teaches an event notification message is received from the home device having identified the execution of the application of the mobile terminal (Fig.3 – ¶ 0076 - 0077). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. US 10,721,090 to include the teachings of Wei. The motivation for doing so is to allow the system to determine whether application is active or not in order to determine whether to send the message to the terminal.



With regards to claims 19, 20:
Patent No. US 10,721,090 does not explicitly teach the apparatus comprising: a receiver; a transmitter; and a controller, wherein the controller is configured to: receiving, from a mobile terminal, an event that a notification is requested among events in a home device. However, Tewari teaches the apparatus comprising: a receiver; a transmitter; and a controller, wherein the controller is configured to: receiving, from a mobile terminal, an event that a notification is requested among events in a home device (¶ 0032); Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. US 10,721,090 to include the teachings of Tewari. The motivation for doing so is to allow the system to register the device to the push server in order receive notification events from other server (¶ 0032 - Tewari).

Patent No. US 10,721,090 does not explicitly teach wherein, upon the mobile terminal receiving the push message, cease transmitting information regarding the event between the home device and the mobile terminal. However, Heninwolf teaches wherein, upon the mobile terminal receiving the push message, cease transmitting information regarding the event between the home device and the mobile terminal (Fig.1, Step 103, 106; ¶ 0021)

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. US 10,721,090 to include the teachings of Heninwolf. The motivation for doing so is to allow the system to send event notifications directly to requesting application in order to save bandwidth and for quick retrieval.

With regards to claim 21:
Patent No. US 10,721,090 does not explicitly teach wherein the push message includes at least part of information included in the event notification message, and wherein the event notification message includes both the at least part of information included in the push message and other information which is not included in the push message. However, Cheong teaches  wherein the push message includes at least part of information included in the event notification message, and wherein the event notification message includes both the at least part of information included in the push message and other information which is not included in the push message (¶  0094;¶  0043;¶  0081;¶  095). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. US 10,721,090 to include the teachings of Cheong.  The motivation for doing so is to allow the system to provide the user with information necessary for the notification. 










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al. Publication No. US 2014/0081433 A1 (Cheong hereinafter) in view of Tewari et al. Publication No. US 2012/0290740 A1 (Tewari hereinafter) further in view of Heninwolf et al. Publication No. US 2014/0091923 A1 (Heninwolf hereinafter) 

Regarding claim 1,

Cheong teaches a method of receiving an event notification message of a home device by a mobile terminal in a home network system (¶ 0094), the method comprising (Abstract, Fig.1 &3) the method comprising: 

receiving a push message from the push server based on generation of the event on the home device; executing an application of the mobile terminal based on the receiving the push message (¶ 0081 – The management portal generates a push message. A push message corresponding to the specific status information, in a patterned manner. The specific status information is at least one of START, END and ERROR of a process of the home appliance – ¶ 0086 - After receiving the push message, the terminal device 400 may execute the application program and transmit a management command – ¶ 0095 - if a user presses the 'App Execution' button, the terminal device 400 executes an application program 

 receiving information related the event from the home device when an application of the mobile terminal is executed, wherein the application is used for receiving information related the event including an event notification message (¶  0094 - terminal device 400 may execute an application program and transmit a management command after receiving the push message. The application program may be an application (app) installed in the terminal device 400, and may be implemented as an icon on a display screen of the terminal device 400. Upon execution of an application program, the terminal device 400 may transmit a management command (e.g., subsequent command according to content of the push message) to the appliance management server 200, and may receive an execution result on the management command - 1 0043 - The home appliance 100 performs its own function, e.g., a washing function, a cooking function, a cleaning function or a storage function, according to a control command and a management command inputted through the input unit 110. The controller 130 may control a hardware of the home appliance 100 using a pre-stored application program, under control of a command input through the input unit 110. Then, the controller 130 may display a result thereof to the output unit 140).  

However, Cheong does not explicitly teach 

transmitting, to a push server, information indicating an event that a notification is requested by the mobile terminal, among a plurality of events in a device

receiving information related to the event directly from the home device 

Tewari teaches 

transmitting, to a push server, an event that a notification is requested among events in a device (¶ 0032 - the mobile device can be registered with a push notification gateway. For example, the mobile device can communicate with the push notification gateway, such as over a cellular or wireless connection to register itself (e.g. and/or one or more applications resident on the mobile device) with the push notification gateway for receiving notifications (e.g., from one or more servers). In one embodiment, registering the mobile device with the push notification gateway may be performed by sending a notification forwarding request to the push notification gateway, requesting that the push notification gateway forward notifications from the server to the mobile device);


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to 

Heninwolf teaches 
receiving information related to the event directly from the home device (¶ 0021 - the mobile device may receive the event notification upon occurrence of the event at the appliance 106. For example, upon occurrence of the event, a processor in the appliance or a computer system to which the appliance is connected, such as a home automation system, may send an event notification to a device that has registered to receive it- ¶ 0027 -a user interface may present a variety of control functions and/or event notifications, corresponding to the appliance, from among which the user may make a selection.  Note; the user interface (Application) is executed when the mobile device receives the event notification).


	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Heninwolf. The motivation for doing so is to allow the system to send event notifications directly to requesting application in order to save bandwidth and for quick retrieval.

Regarding claim 2

Cheong further teaches

wherein the push message includes resource information on the home device in which the event is generated, and wherein the resource information is obtained by the push server, when the application of the mobile terminal is not executed (¶ 0079 - to generate a push message corresponding to specific status information among the status information, and to transmit the push message to an external terminal device   ¶ - 0081 - The management portal generates a 


Regarding claim 3

Cheong further teaches 

 displaying an icon which that is controlled based on the information related the event from the home device, when the application of the mobile terminal is executed (¶ 0094 - The terminal device 400 may execute an application program and transmit a management command after receiving the push message. The application program may be an application (app) installed in the terminal device 400, and may be implemented as an icon on a display screen of the terminal device 400 - See ¶ 095;Fig.6 - As shown in FIG. 6, in a case where the terminal device 400 has received a push message which reads 'Error has occurred' indicating occurrence of an error at the home appliance, buttons such as 'OK', 'Message Viewing' and 'App Execution' may be additionally displayed on the display screen of the terminal device 400, together with the push message).


Regarding claim 5

Cheong further teaches
  

wherein the push message includes at least part of information included in the event notification message, and wherein the event notification message includes both the at least part of information included in the push message and other information which is not included in the push message (¶ 0094 - terminal device 400 may execute an application program and transmit a management command after receiving the push message. The application program may be an application (app) installed in the terminal device 400, and may be implemented as an icon on a display screen of the terminal device 400. Upon execution of an application program, the terminal device 400 may transmit a management command (e.g., subsequent command according to content of the push message) to the appliance management server 200, and may receive an execution result on the management command - 1 0043 - The home appliance 100 performs its own function, e.g., a washing function, a cooking function, a cleaning function or a storage function, according to a control command and a management command inputted through the input unit 110. The controller 130 may control a hardware of the home appliance 100 using a pre-stored application 


Regarding claim 6

Cheong teaches an apparatus for receiving an event notification message of a home device by a mobile terminal in a home network system, the apparatus comprising: 

A communication circuit and at least one processor configured to receive a push message including resource information on the home device, in which the event is generated, from a push server which obtained the resource information from the home device, when an application of the mobile terminal is not executed, execute an application of the mobile terminal based on receiving the push message (¶ 0081 – The management portal generates a push message. A push message corresponding to the specific status information, in a patterned manner. The specific status information is at least one of START, END and ERROR of a process of the home appliance – ¶ 0086 - After receiving the push message, the terminal device 400 may execute the application program and transmit a management command – ¶ 0095 - if a user presses the 'App Execution' button, the terminal device 400 executes an application program so that the system for managing home appliances can manage a corresponding home appliance), and

 receive information related the event from the home device when the application of the mobile terminal is executed, wherein the application is used for receiving information related the event including an event notification message (¶ 0094 - terminal device 400 may execute an application program and transmit a management command after receiving the push message. The application program may be an application (app) installed in the terminal device 400, and may be implemented as an icon on a display screen of the terminal 

However, Cheong does not explicitly teach 

transmit, via the communication module, to a push server, information indicating an event that a notification is requested by a mobile terminal among a plurality of events in a device 

Tewari teaches 

transmit, via the communication module, to a push server, information indicating an event that a notification is requested by a mobile terminal among a plurality of events in a device (¶ 0032 - the mobile device can be registered with a push notification gateway. For example, the mobile device can communicate with the push notification gateway, such as over a cellular or wireless connection to register itself (e.g. and/or one or more applications resident on the mobile device) with the push notification gateway for receiving notifications (e.g., from one or more servers). In one embodiment, registering the mobile device with the push notification gateway may be performed by sending a notification forwarding request to the push notification gateway, requesting that the push notification gateway forward notifications from the server to the mobile device);


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Tewari. The motivation for doing so is to allow the system to register the device to the push server in order receive notification events from other server (¶ 0032 - Tewari).

Heninwolf teaches 
receive information related to the event directly from the home device (¶ 0021 - the mobile device may receive the event notification upon occurrence of the event at the appliance 106. For example, upon occurrence of the event, a processor in the appliance or a computer system to which the appliance is connected, such as a home automation system, may send an event notification to a device that has registered to receive it- ¶ 0027 -a user interface may present a variety of control functions and/or event notifications, corresponding to the appliance, from among which the user may make a selection.  Note; the user interface (Application) is executed when the mobile device receives the event notification).


	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Heninwolf. The motivation for doing so is to allow the system to send event notifications directly to requesting application in order to save bandwidth and for quick retrieval.


Regarding claim 7

Cheong further teaches

wherein the push message includes resource information on the home device in which the event is generated, and wherein the resource information is obtained by the push server, when the application of the mobile terminal is not executed (¶ 0079 - to generate a push message corresponding to specific status information among the status information, and to transmit the push message to an external terminal device   ¶ - 0081 - The management portal generates a push message. A push message corresponding to the specific status information, in a patterned manner. The specific status information is at least one of START, END and ERROR of a process of the home appliance – ¶ 0086 - After receiving the push message, the terminal device 400 may execute the application program and transmit a management command).





Regarding claim 8

Cheong further teaches 

 displaying an icon that is controlled based on the information related the event from the home device, when the application of the mobile terminal is executed (¶ 0094 - The terminal device 400 may execute an application program and transmit a management command after receiving the push message. The application program may be an application (app) installed in the terminal device 400, and may be implemented as an icon on a display screen of the terminal device 400 - See 10095;Fig.6 - As shown in FIG. 6, in a case where the terminal device 400 has received a push message which reads 'Error has occurred' indicating occurrence of an error at the home appliance, buttons such as 'OK', 'Message Viewing' and 'App Execution' may be additionally displayed on the display screen of the terminal device 400, together with the push message).




Regarding claim 10

Cheong further teaches
  

wherein the push message includes at least part of information included in the event notification message, and wherein the event notification message includes both the at least part of information included in the push message and other information which is not included in the push message (¶ 0094 - terminal device 400 may execute an application program and transmit a management command after receiving the push message. The application program may be an application (app) installed in the terminal device 400, and may be implemented as an icon on a display screen of the terminal device 400. Upon execution of an application program, the terminal device 400 may transmit a management command (e.g., subsequent command according to content of the push message) to the appliance management server 200, and may receive an execution result on the management command - 1 0043 - The home appliance 100 performs its own function, e.g., a washing function, a cooking function, a cleaning function or a storage function, according to a control command and a management command inputted through the input unit 110. The controller 130 may control a hardware of the home appliance 100 using a pre-stored application program, under control of a command input through the input unit 110. Then, the controller 130 may display a result thereof to the output unit 140 - ¶ 0081 – The management portal generates a push message. A push message corresponding to the specific status information, in a patterned manner. The specific status information is at least one of START, END and ERROR of a process of the home 


Regarding claim 19

Cheong teaches a method of transmitting an event notification message by a push server in a home network system, the method comprising: 

receiving an event message including resource information of the event on the home device, from the home device (¶ 015- and an appliance management device configured to generate a push message corresponding to preset status information among the status information, configured to transmit the push message to the terminal device -  ¶  0014 - The system for managing home appliances may further comprise a push server provided with the registration information and terminal information on the terminal device, the push server configured to transmit the push message to the terminal device);; 

converting the event message into a push message including the resource information of the event; and  transmitting the push message to the mobile terminal to cause the mobile terminal to execute an application, wherein the application of the mobile terminal is used for information related  to the event including the event notification message ((¶  0079 – to generate a push message corresponding to specific status information among the status information, and to transmit the push message to an external terminal device. – ¶ 0081 - The management portal generates a push message. A push message corresponding to the specific status information, in a patterned manner. The specific status information is at least one of START, END and ERROR of a process of the home appliance - 1 0086 - After receiving the push message, the terminal device 400 may execute the application program and transmit a management command – Note; the event message is converted to a push message when the message is transmitted to the terminal device).  

However, Cheong does not explicitly teach 

receiving, from a mobile terminal, an event that a notification is requested among events in a home device;

wherein, upon the mobile terminal receiving the push message, cease transmitting information regarding the event between the home device and the mobile terminal.

Tewari teaches 

receiving, from a mobile terminal, an event that a notification is requested among events in a home device (¶ 0032 - the mobile device can be registered with a push notification gateway. For example, the mobile device can communicate with the push notification gateway, such as over a cellular or wireless connection to register itself (e.g. and/or one or more applications resident on the mobile device) with the push notification gateway for receiving notifications (e.g., from one or more servers). In one embodiment, registering the mobile device with the push notification gateway may be performed by sending a notification forwarding request to the push notification gateway, requesting that the push notification gateway forward notifications from the server to the mobile device);


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Tewari. The motivation for doing so is to allow the system to register the device to the push server in order receive notification events from other server (¶ 0032 - Tewari)

Heninwolf teaches 
wherein, upon the mobile terminal receiving the push message, cease transmitting information regarding the event between the home device and the mobile terminal (Fig.1, Step 103, 106; ¶ 0021 – the mobile device may receive the event notification upon occurrence of the event at the appliance 106 (event notification message indicating status information). For example, upon occurrence of the event, a processor in the appliance or a computer system to which the appliance is connected, such as a home automation system, may send an event notification to a device that has registered to receive it - ¶ 0021- At 103, a user interface corresponding to the appliance may be displayed at the mobile device and may include an identification of at least one appliance specific. The user interface may be based upon information received from the appliance — § 0028 - the communications between the mobile device and the event-generating device may be managed or assisted by a third device, such as, a coordinating device, a local coordinator, a remote server, etc. In such cases, the third device may, for  Note:  the mobile device receives the address of the appliance via a remote server (push server) that push the address event information of the appliance to the mobile device – After that , the remote server ceases transmission of information regarding the event between appliance and mobile device, the event is sent directly from appliance to the mobile device ). 

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Heninwolf. The motivation for doing so is to allow the system to send event notifications directly to requesting application in order to save bandwidth and for quick retrieval.

Regarding claim 20

Cheong teaches an apparatus for transmitting an event notification message by a push server in a home network system, the apparatus comprising 

receive, through the receiver, an event message including resource information based on generation of the event on the home device, from the home device (¶  0015- and an appliance management device configured to generate a push message corresponding to preset status information among the status information, configured to transmit the push message to the terminal device -  ¶  0014 - The system for managing home appliances may further comprise a push server provided with the registration information and terminal information on the terminal device, the push server configured to transmit the push message to the terminal device);; 

convert the event message into a push message including the resource information of the event, and transmit, through the transmitter, the push message to a mobile terminal to cause the mobile terminal to execute an application, and wherein the application of the mobile terminal is used for information related to the event including the event notification message ((¶  0079 – to generate a push message corresponding to specific status information among the status information, and to transmit the push message to an external terminal device. – ¶ 0081 - The management portal generates a push message. A 

However, Cheong does not explicitly teach 

a receiver; a transmitter; and a controller, wherein the controller is configured to: receive, through the receiver, an event that a notification is requested among events in a device;

wherein, upon the mobile terminal receiving the push message, cease transmitting information regarding the event between the home device and the mobile terminal.


Tewari teaches 

a receiver; a transmitter; and a controller, wherein the controller is configured to: receive, through the receiver, an event that a notification is requested among events in a device, (¶ 0032 - the mobile device can be registered with a push notification gateway. For example, the mobile device can communicate with the push notification gateway, such as over a cellular or wireless connection to register itself (e.g. and/or one or more applications resident on the mobile device) with the push notification gateway for receiving notifications (e.g., from one or more servers). In one embodiment, registering the mobile device with the push notification gateway may be performed by sending a notification forwarding request to the push notification gateway, requesting that the push notification gateway forward notifications from the server to the mobile device);


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Tewari. The motivation for doing so is to allow the system to register the device to the push server in order receive notification events from other server (¶ 0032 - Tewari).

Heninwolf teaches 
wherein, upon the mobile terminal receiving the push message, cease transmitting information regarding the event between the home device and the mobile terminal (Fig.1, Step 103, 106; ¶ 0021 – the mobile device may receive the event notification upon occurrence of the event at the appliance 106 (event notification message indicating status information). For example, upon occurrence of the event, a processor in the appliance or a computer system to which the appliance is connected, such as a home automation system, may send an event notification to a device that has registered to receive it - ¶ 0021- At 103, a user interface corresponding to the appliance may be displayed at the mobile device and may include an identification of at least one appliance specific. The user interface may be based upon information received from the appliance — § 0028 - the communications between the mobile device and the event-generating device may be managed or assisted by a third device, such as, a coordinating device, a local coordinator, a remote server, etc. In such cases, the third device may, for example, determine addressing information for the event generating device, based on the scanned information, and supply that information to the mobile device – Note:  the mobile device receives the address of the appliance via a remote server (push server) that push the address event information of the appliance to the mobile device – After that , the remote server ceases transmission of information regarding the event between appliance and mobile device, the event is sent directly from appliance to the mobile device ). 

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Heninwolf. The motivation for doing so is to allow the system to send event notifications directly to requesting application in order to save bandwidth and for quick retrieval.

Regarding claim 21

Cheong further teaches

wherein the resource information is obtained by the apparatus, when the application of the mobile terminal is not executed, and wherein the push message includes at least part of information included in the event notification message, and wherein the event notification message includes both the at least part of information included in the push message and other information which is not included in the push message (¶0094 - terminal device 400 may execute an application program and transmit a management 




Claims 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Tewari further in view of Heninwolf further in view of Wei et al. Publication No. WO 2015/010645 A1 (Wei hereinafter) 

Regarding claim 4

Cheong further teaches wherein the event notification message is received from the home device (¶ 0094; ¶ 0043). However, Cheong does not explicitly teach that the home device having identified the execution of the application of the mobile 



an event notification message is received from the home device having identified the execution of the application of the mobile terminal (Fig.3 - ¶ 0076 -the detecting module 104 is configured to detect whether the application is activated. Specifically, the detecting module 104 may detect whether the persistent connection is established with the application. If the persistent connection is established with the application, it is determined that the application is activated -
¶0077 -The detecting module 104 may continue detecting whether the application is activated when the application is in the inactive state. When detecting that the application is activated, the detecting module 104 also 10 receives registration information sent from the application, and updates the status records of the push notification switch of the application based on the registration information –when the detecting module 104 detects that the application is activated, transmit the temporally stored message to the application on the terminal 3. The transmitting module 105 transmits the temporally stored message to the application on the terminal through the persistent connections with the application)


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Wei. The motivation for doing so is to allow the system to determine whether application is active or not in order to determine whether to send the message to the terminal.

Regarding claim 9

Cheong further teaches wherein the event notification message is received from the home device (¶ 0094; ¶ 0043). However, Cheong does not explicitly teach that the home device having identified the execution of the application of the mobile 

Wei teaches 

an event notification message is received from the home device having identified the execution of the application of the mobile terminal (Fig.3 - ¶ 0076 -the detecting module 104 is configured to detect whether the application is 
¶ 0077 -The detecting module 104 may continue detecting whether the application is activated when the application is in the inactive state. When detecting that the application is activated, the detecting module 104 also 10 receives registration information sent from the application, and updates the status records of the push notification switch of the application based on the registration information –when the detecting module 104 detects that the application is activated, transmit the temporally stored message to the application on the terminal 3. The transmitting module 105 transmits the temporally stored message to the application on the terminal through the persistent connections with the application)


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Wei. The motivation for doing so is to allow the system to determine whether application is active or not in order to determine whether to send the message to the terminal.

Claims 11, 12, 14-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Wei further in view of Heninwolf 
Regarding claim 11

Cheong teaches a method transmitting an event notification message of a home device by the home device in a home network system, the method comprising: 

detecting an event; transmitting an event message including resource information of a generated event, to a push server, when an application of a mobile terminal is not executed (¶ 0015- and an appliance management device configured to generate a push message corresponding to preset status information among the status information, configured to transmit the push message to the terminal device – ¶   0014 - The system for managing home appliances may further ; 


the application of the mobile terminal is executed, when the resource information of the generated event is provided to the mobile terminal by the push server such that the mobile terminal automatically executes the application (¶ 0079 - to generate a push message corresponding to specific status information among the status information, and to transmit the push message to an external terminal device. – ¶ 0081 - The management portal generates a push message. A push message corresponding to the specific status information, in a patterned manner. The specific status information is at least one of START, END and ERROR of a process of the home appliance - ¶ 0086 – After receiving the push message, the terminal device 400 may execute the application program and transmit a management command).; and 


transmitting information related the generated event to the mobile terminal when an application of the mobile terminal is executed, wherein the application of the mobile terminal is used for receiving the information related the event including the  event notification message (¶   0094 - terminal device 400 may execute an application program and transmit a management command after receiving the push message. The application program may be an application (app) installed in the terminal device 400, and may be implemented as an icon on a display screen of the terminal device 400. Upon execution of an application program, the terminal device 400 may transmit a management command (e.g., subsequent command according to content of the push message) to the appliance management server 200, and may receive an execution result on the management command - 1 0043 - The home appliance
100 performs its own function, e.g., a washing function, a cooking function, a cleaning function or a storage function, according to a control command and  management command inputted through the input unit 110. The controller 130 may control a hardware of the home appliance 100 using a pre-stored application program, under control of a command input through the input unit 110. Then, the controller 130 may display a result thereof to the output unit 140).  

Cheong teaches executing an application for controlling the home device (¶ 0079; ¶ 0081). However, Cheong does not explicitly teach checking whether the application of the mobile terminal is executed
transmitting information related to the generate event directly to the mobile terminal 
Wei teaches 

checking whether the application of the mobile terminal is executed ((Fig.3 ¶   0076 -the detecting module 104 is configured to detect whether the application is activated. Specifically, the detecting module 104 may detect whether the persistent connection is established with the application. If the persistent connection is established with the application, it is determined that the application is activated - ¶ 0077 -The detecting module 104 may continue detecting whether the application is activated when the application is in the inactive state. When detecting that the application is activated, the detecting module 104 also 10 receives registration information sent from the application, and updates the status records of the push notification switch of the application based on the registration information when the detecting module 104 detects that the application is activated, transmit the temporally stored message to the application on the terminal 3. The transmitting module 105 transmits the temporally stored message to the application on the terminal through the persistent connections with the application)


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Wei. The motivation for doing so is to allow the system to determine whether application is active or not in order to determine whether to send the message to the terminal.

Heninwolf teaches 
transmitting information related to the generate event directly to the mobile terminal (¶ 0021 - the mobile device may receive the event notification upon occurrence of the event at the appliance 106. For example, upon occurrence of the event, a processor in the appliance or a computer system to which the appliance is connected, such as a home automation system, may send an event notification to a device that has registered to receive it- ¶ 0027 -a user interface may present a variety of control functions and/or event notifications, corresponding to the appliance, from among which the user may make a selection.  Note; the user interface (Application) is executed when the mobile device receives the event notification).





Regarding claim 12

Cheong further teaches wherein the event notification message is transmitted to the mobile terminal by the home device (¶ 0094; ¶ 0043). However, Cheong does not explicitly teach that the home device having identified the execution of the application of the mobile 

Wei teaches 

a home device having identified the execution of the application of the mobile terminal (Fig.3 -¶ 0076 -the detecting module 104 is configured to detect whether the application is activated. Specifically, the detecting module 104 may detect whether the persistent connection is established with the application. If the persistent connection is established with the application, it is determined that the application is activated -¶ 0077 -The detecting module 104 may continue detecting whether the application is activated when the application is in the inactive state. When detecting that the application is activated, the detecting module 104 also 10 receives registration information sent from the application, and updates the status records of the push notification switch of the application based on the registration information –when the detecting module 104 detects that the application is activated, transmit the temporally stored message to the application on the terminal 3. The transmitting module 105 transmits the temporally stored message to the application on the terminal through the persistent connections with the application)


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to 
Regarding claim 14

Cheong further teaches
wherein the resource information on the home device, in which the event is generated, includes an identifier indicating a type of the event of the home device (¶ 0082 - The specific status information is at least one of START, END and ERROR of a process of the home appliance 100. The home appliance 100 is at least one of a washing machine, a refrigerator, a cooker, an air conditioner and a cleaner. In case of a washing machine, a notification of 'TERMINATION OF PROCESS' may be performed using a push message after a process such as a washing process, a rinsing process and a dehydration process has ended. Alternatively, a notification of' ERROR' may be performed with respect to an error occurring during a process, using a push message. In case of a cooker, a push message may be generated using specific status information such as a notification of 'FOOD TURNING', a notification of 'COMPLETION OF COURSE' and a notification of 'ERROR).  

Regarding claim 15

Cheong teaches an apparatus for transmitting an event notification message of a home device by the home device in a home network system, the apparatus comprising:
a communication circuit; and a at least one processor configured to: detecting an event; transmitting an event message including resource information of a generated event, to a push server, when an application of a mobile terminal is not executed (¶  0015- and an appliance management device configured to generate a push message corresponding to preset status information among the status information, configured to transmit the push message to the terminal device – ¶   0014 - The system for managing home appliances may further comprise a push server provided with the registration information and terminal information on the terminal device, the push server configured to transmit the push message to the terminal device);; 


the application of the mobile terminal is executed, when the resource information of the generated event is provided to the mobile terminal by the push server such that the mobile terminal automatically executes the application (¶ 0079 - to generate a push message corresponding to specific status information among the status information, and to transmit the push message to an external terminal device. – ¶ 0081 - The management portal generates a push message. A push message corresponding to the specific status information, in a patterned manner. The specific status information is at least one of START, END and ERROR of a process of the home appliance - ¶ 0086 – After receiving the push message, the terminal device 400 may execute the application program and transmit a management command).; and 


transmit information related the generated event to the mobile terminal when an application of the mobile terminal is executed, wherein the application of the mobile terminal is used for receiving the information related the event including an event notification message (¶   0094 - terminal device 400 may execute an application program and transmit a management command after receiving the push message. The application program may be an application (app) installed in the terminal device 400, and may be implemented as an icon on a display screen of the terminal device 400. Upon execution of an application program, the terminal device 400 may transmit a management command (e.g., subsequent command according to content of the push message) to the appliance management server 200, and may receive an execution result on the management command - ¶ 0043 - The home appliance 100 performs its own function, e.g., a washing function, a cooking function, a cleaning function or a storage function, according to a control command and  management command inputted through the input unit 110. The controller 130 may control a hardware of the home appliance 100 using a pre-stored application program, under control of a command input through the input unit 110. Then, the controller 130 may display a result thereof to the output unit 140).  

Cheong teaches executing an application for controlling the home device (¶ 0079; ¶ 0081). However, Cheong does not explicitly teach check whether the application of the mobile terminal is executed
transmitting information related to the generate event directly to the mobile terminal
Wei teaches 

Check whether the application of the mobile terminal is executed ((Fig.3 ¶ 0076 -the detecting module 104 is configured to detect whether the application is activated. Specifically, the detecting module 104 may detect whether the persistent connection is established with the application. If the persistent connection is established with the application, it is determined that the application is activated - ¶ 0077 -The detecting module 104 may continue detecting whether the application 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Wei. The motivation for doing so is to allow the system to determine whether application is active or not in order to determine whether to send the message to the terminal.
Heninwolf teaches 
transmitting information related to the generate event directly to the mobile terminal (¶ 0021 - the mobile device may receive the event notification upon occurrence of the event at the appliance 106. For example, upon occurrence of the event, a processor in the appliance or a computer system to which the appliance is connected, such as a home automation system, may send an event notification to a device that has registered to receive it- ¶ 0027 -a user interface may present a variety of control functions and/or event notifications, corresponding to the appliance, from among which the user may make a selection.  Note; the user interface (Application) is executed when the mobile device receives the event notification).

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Heninwolf. The motivation for doing so is to allow the system to send event notifications directly to requesting application in order to save bandwidth and for quick retrieval.


 Regarding claim 16


Cheong further teaches wherein the event notification message is transmitted to the mobile terminal by the home device (¶ 0094; ¶ 0043). However, Cheong does not explicitly teach that the home device having identified the execution of the application of the mobile 

Wei teaches 

the home device having identified the execution of the application of the mobile terminal (Fig.3 - , ¶ 0076 -the detecting module 104 is configured to detect whether the application is activated. Specifically, the detecting module 104 may detect whether the persistent connection is established with the application. If the persistent connection is established with the application, it is determined that the application is activated -¶0077 -The detecting module 104 may continue detecting whether the application is activated when the application is in the inactive state. When detecting that the application is activated, the detecting module 104 also 10 receives registration information sent from the application, and updates the status records of the push notification switch of the application based on the registration information –when the detecting module 104 detects that the application is activated, transmit the temporally stored message to the application on the terminal 3. The transmitting module 105 transmits the temporally stored message to the application on the terminal through the persistent connections with the application).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Wei. The motivation for doing so is to allow the system to determine whether application is active or not in order to determine whether to send the message to the terminal.


Regarding claim 18

Cheong further teaches
wherein the resource information on the home device, in which the event is generated, includes an identifier indicating a type of the event of the home device (¶ 0082 - The specific status information is at least one of START, END and ERROR of a process of the home appliance 100. The home appliance 100 is at least one of a washing machine, a refrigerator, a cooker, an air conditioner and a cleaner. In case of a washing machine, a notification of 'TERMINATION OF PROCESS' may be performed using a push message after a process such as a washing process, a rinsing process and a dehydration process has ended. Alternatively, a notification of' ERROR' may be performed with respect to an error occurring during a process, using a push message. In case of a cooker, a push message may be generated using specific status information such as a notification of 'FOOD TURNING', a notification of 'COMPLETION OF COURSE' and a notification of 'ERROR).  



Claims 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Wei further in view of Heninwolf further in view of Hayes et al. Publication No. US 2005/0159823 A1 (Hayes hereinafter) 

Regarding claim 13

Cheong further teaches wherein the resource information on the home device in which the event is generated including the identifier of the home device (¶ 0015; ¶ 0082). However, Cheong does not explicitly teach that the information includes URI of the home device. 
Hayes teaches 
an information on the home device, in which the event is generated, includes a uniform resource identifier (URI) of the home device (¶ 0026 – thus broadcasting capabilities (and thus available features) of the device to any control server with access to the associated device library. One example appliance address (URI) may be "http:l/123.456.789.0/wxyz," where "123.456.789.0" is the 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Hayes. The motivation for doing so is to allow the system to identify the appliance (10026 - Hayes).

Regarding claim 17


Cheong further teaches wherein the resource information on the home device in which the event is generated including the identifier of the home device (¶ 0015; ¶ 0082). However, Cheong does not explicitly teach that the information includes URI of the home device. 
Hayes teaches 
an information on the home device, in which the event is generated, includes a uniform resource identifier (URI) of the home device (¶ 0026 – thus broadcasting capabilities (and thus available features) of the device to any control server with access to the associated device library. One example appliance address (URI) may be "http:l/123.456.789.0/wxyz," where "123.456.789.0" is the main appliance address, and "wxyz" in the reference number corresponding to an IR command code set for that particular appliance)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Hayes. The motivation for doing so is to allow the system to identify the appliance (10026 - Hayes).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's amendments:
Thies et al. Publication No. US 2019/0320442 -  ¶0158; ¶0165; ¶0218; ¶0199

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES NAJI/Primary Examiner, Art Unit 2445